IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 13, 2009
                                     No. 08-50596
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

MICHAEL ANTHONY MARTINEZ

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                           USDC No. 6:07-CR-175-ALL


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Michael Anthony Martinez appeals the 120-month sentence imposed
following his guilty plea conviction for possession with intent to distribute
methamphetamine. He argues that the district court’s determination of the
amount of methamphetamine attributable to him was clearly erroneous because
it was not based on information having a sufficient indicia of reliability. A
district court’s determination of the amount of drugs for which a defendant
should be held responsible is a factual finding reviewed for clear error. United

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                     No. 08-50596

States v. Posada-Rios, 158 F.3d 832, 878 (5th Cir. 1998). There is no clear error
if the district court’s finding is plausible in light of the record as a whole. United
States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
      This court recognizes that a district court may consider estimates in
determining drug quantity for sentencing purposes, provided that the estimates
are reasonable and based on reliable evidence. See United States v. Betancourt,
422 F.3d 240, 246 (5th Cir. 2005). In arriving at a drug quantity, the district
court may rely upon information provided by codefendants and other witnesses,
provided the information bears the minimum indicia of reliability. See United
States v. Gaytan, 74 F.3d 545, 558 (5th Cir. 1996); United States v. Shipley, 963
F.2d 56, 59 (5th Cir. 1992).
      Here, the district court heard testimony from a witness that supported its
finding   that   Martinez      was   responsible    for   350   to   500   grams    of
methamphetamine. Although the witness may have been unsure of the exact
quantities and dates of every transaction, it was not necessary that any witness
testify to the exact drug quantity found by the district court because the district
court was allowed to estimate the drug quantity.            See U.S.S.G. § 2D1.1,
comment. (n.12). Moreover, the fact that a witness’s testimony regarding drug
quantity is “somewhat imprecise,” does not preclude reliance on that testimony
for sentencing purposes. United States v. Alford, 142 F.3d 825, 832 (5th Cir.
1998). Because the evidence relied on by the district court had a sufficient
indicia of reliability, and because the district court’s factual finding regarding
the amount of drugs attributable to Martinez is plausible in light of the record
as a whole, see Betancourt, 422 F.3d at 246, the judgment of the district court is
AFFIRMED.




                                          2